          Case 1:12-cr-00090-DLC Document 50 Filed 06/15/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                                  CR 12–90–BLG–DLC

                       Plaintiff,

          vs.                                                      ORDER

 MICHELE RENAE KINDNESS,

                       Defendant.


       Before the Court is Defendant Michele Renae Kindness’s Unopposed

Motion for Early Termination of Supervised Release. (Doc. 48.) The Government

does not oppose the motion. (Id.) Kindness’s probation officer approves of

terminating supervision in her case. (Id.) Kindness has served nearly 36 months

of her five-year term of supervision. (Doc. 49 at 3.) Although she had a handful

of violations, she has remained fully compliant for the past 15 months. (Id. at 2.)

       A court may “terminate a term of supervised release . . . at any time after the

expiration of one year of supervised release . . . if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest of justice.” 18

U.S.C. § 3583(e)(1). In determining whether to terminate a term of supervised

release, courts consider the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C.

§ 3564.

                                             1
        Case 1:12-cr-00090-DLC Document 50 Filed 06/15/21 Page 2 of 2



      Here, “the history and characteristics of the defendant” counsel in favor of

granting Kindness’s motion. 18 U.S.C. § 3553(a)(1). Kindness’s commitment to

sobriety and a law-abiding lifestyle are present in the many changes she has made

in her life since her release from custody. Notably, Kindness has maintained a

positive employment record and has demonstrated her commitment to playing a

stable and positive role within her family. She regularly attends Alcoholics and

Narcotics Anonymous meetings with her niece and exercises with her daughter.

Kindness is also beginning the process of buying her first home where she can be

closer to her grandchildren. (Id. at 4.) Having reviewed the information before it,

the Court is convinced that keeping Kindness under its supervision does not serve

any further rehabilitative purpose.

      Accordingly, IT IS ORDERED that Kindness’s Motion (Doc. 48) is

GRANTED. The term of supervised release imposed by the August 29, 2013

Judgment (Doc. 30 as modified by Doc. 41) is TERMINATED as of the date of

this Order. Kindness is DISCHARGED from the sentence of supervised release.

      DATED this 15th day of June, 2021.




                                         2
